                                          Case 3:19-cv-08248-TSH Document 12 Filed 07/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FELICIA R. ALLEN,                               Case No. 19-cv-08248-TSH
                                   8                   Plaintiff,
                                                                                         ORDER TO SHOW CAUSE
                                   9             v.

                                  10     MISSILE DEFENSE AGENCY,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 19, 2019, the Court granted Plaintiff Felicia Allen’s application to proceed

                                  14   in forma pauperis and directed the U.S. Marshal to serve a copy of the complaint and summons

                                  15   upon Defendant Missile Defense Agency. ECF No. 5. A review of the docket shows the agency

                                  16   was served on May 13, 2020 (ECF Nos. 10, 11), yet it has not responded to Allen’s complaint and

                                  17   has otherwise made no appearance. Accordingly, the Court ORDERS Defendant Missile Defense

                                  18   Agency to show cause why default should not be entered against it under Federal Rule of Civil

                                  19   Procedure 55. The agency shall file a responsive declaration by August 25, 2020.

                                  20          The July 23, 2020 case management conference is VACATED.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: July 17, 2020

                                  24
                                                                                                 THOMAS S. HIXSON
                                  25                                                             United States Magistrate Judge
                                  26

                                  27

                                  28
